Citation Nr: 1228012	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-04 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for chronic lumbosacral strain for accrued benefits purposes.

2.  Entitlement to service connection for bilateral leg disabilities for accrued benefits purposes.

3.  Entitlement to service connection for depression for accrued benefits purposes. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1942 to February 1946.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied entitlement to accrued benefits.  In June 2008, the appellant submitted a notice of disagreement and subsequently perfected her appeal in February 2009.

In June 2010, the appellant presented sworn testimony during a Travel Board hearing in Newark, New Jersey, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

In a December 2011 decision, the Board denied entitlement to accrued benefits.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Court issued an order granting a January 2012 joint motion to remand (JMR) the appeal to the Board.  The appeal was returned to the Board for action consistent with the January 2012 JMR and Court order.

The Board notes that in June 2012, additional documents were received via the appellant's Congressman.  The documents consisted of a statement by the Congressman, the appellant's request for action by the Congressman, three service personnel documents of the Veteran, two letters to the appellant from VA, a May 2006 pathology report, a January 2012 statement by a Dr. Shetty, an article about radiation-exposed veterans, and a copy of the Veteran's death certificate.  Although the documents were not accompanied by a waiver of initial RO consideration, the Congressman's statement, the letters from VA and the article are not pertinent to this appeal; the appellant's request for action contains statements already considered by VA; the personnel records, death certificate and May 2006 pathology report were previously considered by VA; and Dr. Shetty's statement can not be accepted as evidence in the current appeal as it was not of record at the time of the Veteran's death.  Accordingly, the Board can proceed with the current appeal.

As the appellant is challenging the disability rating assigned for the Veteran's low back disability, and the record raises assertions that he was unemployable at the time of filing his increased rating claim because of this service-connected disability, the determination as to whether he was entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As such, the Board also has jurisdiction over the issue of entitlement to TDIU for accrued benefits purposes.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office in Newark, New Jersey.  VA will notify the appellant if further action on her part is required.


FINDINGS OF FACT

1.  Claims for entitlement to an increased rating for chronic lumbosacral strain, TDIU, and service connection for bilateral leg disabilities and depression were pending at the time of the Veteran's death, and a claim for accrued benefits was received within one year after his death.

2.  Throughout the appeals period, the Veteran's service-connected chronic lumbosacral strain was manifested by pain and limitation of motion, with no evidence of ankylosis or incapacitating episodes.

3.  The Veteran's radiculopathy of the bilateral legs was the result of his service-connected lumbosacral strain.

4.  The Veteran's depression was the result of his service-connected lumbosacral strain.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for chronic lumbosacral strain have not been met for accrued benefits purposes.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).

2.  Service connection for radiculopathy of the bilateral legs is warranted for accrued benefits purposes.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).

3.  Service connection for depression is warranted for accrued benefits purposes.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims for service connection for bilateral leg disabilities and depression for accrued benefits purposes, these claims are being granted, as is discussed in detail below.  As such, the Board finds that any error related to the VCAA is moot for these claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the appellant's remaining increased rating claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the Board's adjudication of the appellant's accrued benefits claims, a letter dated in October 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As to any outstanding private records, as the evidence to be considered in accrued benefits claims is limited to that in the file at the time of death, there is no further duty to obtain any private records not already on file.

Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim of entitlement to an increased rating for chronic lumbosacral strain.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid for a period not to exceed two years, shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  See 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2011).  A claim for such benefits must be filed within one year of the Veteran's death.  See 38 C.F.R. § 3.1000(a), (c) (2011).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the Veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application).

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  See 38 C.F.R. § 3.160(c) (2011).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  See 38 C.F.R. § 3.160(d) (2011); see also 38 C.F.R. §§ 20.1103, 20.1104 (2011).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  See 38 C.F.R. § 3.1000(d)(4) (2011); Hayes v. Brown, 4 Vet. App. 353 (1993).

With regard to the appellant's claim of entitlement to accrued benefits, the Board observes that, at the time of his death in October 2006, the Veteran had a pending claim of entitlement to an increased disability rating in excess of 40 percent for chronic lumbosacral strain, as well as claims of entitlement to service connection for bilateral leg disabilities and depression, to include as secondary to his service-connected lumbosacral strain.  Additionally, as noted in the introduction, the Veteran's pending claim for an increased rating for chronic lumbosacral strain also constituted a pending claim for TDIU.  As such, the Board will consider whether the appellant is entitled to a disability evaluation in excess of 40 percent, TDIU, service connection for bilateral leg disabilities, and service connection for depression for accrued benefits based on the evidence of record at the time of the Veteran's death.  See 38 C.F.R. § 3.1000 (2011).


A. Increased Rating

The Veteran was assigned a 40 percent evaluation under Diagnostic Code 5237 for his service-connected low back disability.  The appellant seeks a higher rating for accrued benefits purposes.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The schedule for rating spine disabilities was changed, effective September 26, 2003, to provide for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  Diagnostic codes for all diseases and injuries to the spine were renumbered.  As the Veteran's claim for increased ratings was filed in March 2006, only the current rating criteria are to be considered and any regulation provisions effective prior to September 26, 2003 are irrelevant for the purposes of this claim.

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  Normal forward flexion of the lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2011).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran did not undergo a VA examination to evaluate his low back disability in conjunction with his March 2006 claim.  As such, the medical evidence is limited to the VA and private treatment records in the claims file at the time of his October 2006 death.  These treatment records note the Veteran's diagnosis of osteoarthritis of the spine and are negative for any range of motion measurements, findings of ankylosis, or physician-prescribed bed rest and treatment for incapacitating episodes.  

Based on the medical evidence of record, the Board finds that the Veteran did not meet the criteria for a disability rating in excess of 40 percent for his service-connected chronic lumbosacral strain prior to his death.  A higher rating under the currently assigned diagnostic code requires a finding of unfavorable ankylosis of the entire thoracolumbar or entire spine.  The medical evidence is simply negative for any such finding.  Moreover, the appellant has not asserted that the Veteran suffered from ankylosis of any part of the spine.  As such, a disability rating in excess of 40 percent based on limitation of motion or ankylosis under the General Rating Formula for Diseases and Injuries of the Spine cannot be assigned for the Veteran's chronic lumbosacral strain.

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board notes that there is no indication in the medical evidence of record that the Veteran experienced any incapacitating episodes as defined in VA regulations for his low back disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2011).  Although the treatment records note his complaints of low back pain with radiation to the lower extremities, there is no evidence that the Veteran suffered from episodes requiring physician-prescribed bed rest to qualify as incapacitating episodes for VA purposes.  Thus, an increased rating cannot be assigned under these criteria.

The Board also notes that, according to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  There is no evidence that the Veteran suffered from any neurological impairments other than radiculopathy of the lower extremities.  Service connection for radiculopathy of the bilateral legs has been granted by the Board, as discussed in detail below.  As such, an additional increased evaluation under these criteria cannot be assigned.

With respect to the possibility of assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45 for the Veteran's low back disability, the Board has considered the Veteran's complaints of pain.  However, the Veteran's low back disability has been assigned the highest evaluation possible based on limitation of motion.  As such, the Board finds that additional compensation need not be assigned for the Veteran's low back disability under 38 C.F.R. §§ 4.40 or 4.45.  See also DeLuca, supra.

Additionally, the Board notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 40 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

Accordingly, the Board finds that the claim of entitlement to a disability rating in excess of 40 percent for chronic lumbosacral strain for accrued benefits purposes must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim of entitlement to an increased rating for accrued benefits purposes, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected low back disability, the evidence of record does not reflect that the Veteran's disability picture was so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's 40 percent disability ratings under Diagnostic Code 5237 contemplated his level of symptomatology.  Specifically, the criteria account for all limitation of motion and any other symptoms or neurological impairments related to chronic lumbosacral strain.  Complaints of pain, limited range of motion due to pain, and functional limitation are also adequately contemplated by the rating schedule.  Notably, 38 C.F.R. §§ 4.40 and 4.45 adequately contemplate any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  As the Veteran's disability picture was contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected disability presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

B. Service Connection 

The appellant alleges that the Veteran's bilateral leg disabilities and depression were caused by his service-connected low back disability.  She, therefore, believes that service connection for accrued benefits purposes is warranted.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a disability, there must be (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3)  evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a) (2011).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 39 C.F.R. § 3.310(b) (2011); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

The appellant has not alleged that the Veteran's depression or bilateral leg disabilities was directly related to service.  The service treatment records do not contain any reference to treatment for or diagnosis of depression.  See 38 U.S.C.A. § 1110 (West 2002).  Rather, the appellant claims that the Veteran's depression was secondary to his service-connected low back disability.  As no competent medical evidence has directly related the Veteran's depression to military service and the appellant has not alleged that such a connection exists, the basis for a grant of service connection on a direct basis is not presented for depression.  The Board notes that the service treatment records do include an October 1944 complaint of "weakness and indefinite pains in the legs."  However, there is no medical evidence to link this isolated complaint to the Veteran's bilateral leg complaints at the time of his service connection claim.  As such, the basis for a grant of service connection on a direct basis is not presented for bilateral leg disabilities either.

The medical evidence of record reflects that the Veteran was diagnosed with depression and radiculopathy of the legs.  As such, the first element of Wallin is met for both claims.

Additionally, a review of the claims file indicates that the Veteran is service connected for chronic lumbosacral strain.  Thus, the second element of Wallin is also met.

The remaining question is whether a medical nexus exists between the Veteran's diagnosed depression and radiculopathy of the legs and his service-connected low back disability.

The Veteran was not afforded a VA examination in conjunction with his pending claims prior to his death.  However, the claims file includes medical evidence linking the Veteran's depression and radiculopathy of the legs to his service-connected low back disability.  April 1999 and June 2006 VA treatment records seem to correlate the Veteran's complaints of bilateral leg pain with his low back disability.  Further, the April 1999 treatment record diagnoses the Veteran with radiculopathy due to his low back disability.  These more recent treatment records are consistent with a July 1983 private treatment record diagnosing the Veteran with right sciatic radiation.  Additionally, a September 1983 VA psychiatric examination report diagnosed the Veteran with anxiety neurosis with depression and somatic features secondary to an injury in service.  A December 1983 addendum opinion clarified that the Veteran's nervous condition was related to his back condition.

A review of the medical evidence is negative for any contradictory nexus opinions regarding the Veteran's bilateral leg radiculopathy or depression or other evidence to rebut these conclusions.  Significantly, there is no medical evidence providing any alternative etiology for the Veteran's bilateral leg disabilities and depression.

Therefore, in light of the evidence tending to link the Veteran's radiculopathy of the bilateral legs and depression and his service-connected low back disability and lack of probative negative evidence to contradict these conclusions, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's bilateral leg disabilities and depression were related to his service-connected low back disability.  As such, the benefit-of-the-doubt will be conferred in the appellant's favor and her claims for service connection for bilateral leg disabilities and depression for accrued benefits purposes is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a disability rating in excess of 40 percent for chronic lumbosacral strain for accrued benefits purposes is denied.

Entitlement to service connection for radiculopathy of the bilateral legs for accrued benefits purposes is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to service connection for depression for accrued benefits purposes is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

In Rice v. Shinseki, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See Rice, supra.  The appellant has argued that the Veteran was unemployable due to his low back disability for which he had a pending increased rating claim at the time of his death.  Therefore, the issue of TDIU is raised by the record and it is properly before the Board.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011).

The Board has granted the appellant's claims for service connection for bilateral leg disabilities and depression for accrued benefits purposes, as discussed in detail above.  As the RO's assignment of disability evaluations for these now service-connected disabilities may affect the appellant's claim for TDIU for accrued benefits purposes on a schedular basis, this claim must be remanded for adjudication following the RO's assignment of disability evaluations for the Veteran's now service-connected bilateral leg disabilities and depression.







Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Following the assignment of disability ratings for the above granted bilateral leg disabilities and depression, the RO must adjudicate the claim of entitlement to TDIU for accrued benefits purposes.  If the claim is denied, a statement of the case should be provided to the appellant and her attorney.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


